Citation Nr: 0832580	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a bipolar disorder from January 17, 1987, to February 5, 
1991, and in excess of 30 percent from February 6, 1991, to 
August 24, 1992.  

2.  Entitlement to an effective date earlier than August 25, 
1992, for the assignment of an initial rating of 100 percent 
for a bipolar disorder.  

3.  Entitlement to payment of a retroactive award of 
increased compensation, based on dollar amounts in effect at 
the time of the rating actions in December 2003 and August 
2004 finding entitlement to initial ratings for a bipolar 
disorder from January 1987.   


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979 and from April 1985 to January 1987.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) finding that there had been a clear and 
unmistakable error in a prior rating decision, such that 
entitlement to service connection for a bipolar disorder was 
granted retroactively to January 17, 1987, with assignment of 
a 0 percent evaluation from that date, a 10 percent 
evaluation from July 30, 1990, a 50 percent evaluation from 
August 25, 1992, and a 100 percent evaluation from May 21, 
2002.  By rating action in April 2004, further clear and 
unmistakable error was found in a prior rating, such that 
special monthly compensation based on housebound criteria was 
granted from May 2002.  Following a conference with the RO's 
decision review officer, the RO by its rating decision of 
August 2004 assigned an initial rating of 10 percent for the 
veteran's bipolar disorder from January 17, 1987, a 30 
percent rating from February 6, 1991, and a 100 percent 
rating from August 25, 1992.  Further rating action by the RO 
in October 2004 led a change in the effective date of the 
veteran's entitlement to special monthly compensation based 
on housebound criteria to August 4, 1998.  

Based on the prior actions, an award letter was prepared and 
furnished to the veteran in November 2004, wherein the 
various rates of payment were indicated for each applicable 
period since February 1987.  In November 2005, the veteran 
through his attorney disagreed with the RO's payment of the 
veteran's retroactive award based on legislative rates of 
payment in effect during the applicable time periods, as 
opposed to dollar amounts payable as VA compensation in 
effect at the time entitlement was found to exist.  This 
disagreement likewise forms a basis of the instant appeal.  

The issues of the veteran's entitlement to an initial rating 
in excess of 10 percent for a bipolar disorder from January 
17, 1987, and in excess of 30 percent from February 6, 1991, 
and for an effective date earlier than August 25, 1992, for 
an initial rating of 100 percent for a bipolar disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions entered in December 2003 and August 
2004, the RO granted service connection retroactively for a 
bipolar disorder, based on the existence of clear and 
unmistakable error in prior action, and assigned varying 
initial ratings dating to January 1987; the veteran was 
thereafter advised in writing of the payment of a retroactive 
award of VA compensation benefits relating to the foregoing, 
effective from February 1987.  

2.  The veteran's award of retroactive disability 
compensation was in accordance with specific rates of 
entitlement provided by statute, and which are beyond VA's 
authority to revise arbitrarily.  


CONCLUSION OF LAW

As a matter of law, the veteran is not entitled to payment of 
a retroactive award of increased compensation, based on 
dollar amounts in effect at the time of the rating actions in 
December 2003 and August 2004 finding entitlement to initial 
ratings for a bipolar disorder from January 1987.  38 
U.S.C.A. §§ 101, 1131, 1114(j), 5111 (West 2002); 38 C.F.R. 
§§ 3.4, 3.21, 3.31 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well- 
grounded claim and redefined the VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to the VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute and neither 
the duty to afford VCAA notice nor the duty to assist applies 
because the issue presented is solely one of statutory 
interpretation and the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that 
a Federal statute provides for payment of interest on past-
due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  Indeed, this case involves the 
issue of calculation of VA compensation benefits and its 
resolution is wholly dependent on the controlling statutes 
and VA regulations and interpretive jurisprudence.  Thus, as 
no reasonable possibility exists that any further factual 
development would assist in substantiating the claim, should 
any deficiencies of VCAA notice or assistance exist, they are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Moreover, because the claim is being denied as a 
matter of law, no further development under the VCAA is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (deficiency of VCAA notice is not prejudicial when 
a benefit could not be awarded as a matter of law); Manning 
v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

General due process concerns have been satisfied in 
connection with the issue addressed in this decision.  See 38 
C.F.R. § 3.103 (2007).  The veteran and his attorney have 
been afforded ample opportunity to present evidence and 
argument, including the opportunity for a hearing.

Analysis

As indicated above in the Introduction, rating action 
undertaken in December 2003 and August 2004 granted 
entitlement to varied initial ratings for the veteran's 
service-connected bipolar disorder.  By its November 2004, 
the RO informed the veteran of the monetary amount of his VA 
compensation award based on the initial ratings assigned, 
including a retroactive award dating to February 1987 and 
increased by changes in the ratings assigned, as well as 
yearly cost-of-living adjustments.

The term compensation means a monthly payment by the 
Secretary to a veteran for a service-connected disability.  
See 38 U.S.C.A. § 101(13); 38 C.F.R. § 3.4(a).  Disability 
compensation is payable to a veteran who is disabled as the 
result of a personal injury or disease, if the injury or 
disease was incurred or aggravated in the line of duty during 
qualifying military service.  See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.4(b).

The basic rates for monthly compensation for disabilities 
rated between 10 and 100 percent disabling are found at 38 
U.S.C.A. § 1114(a)-(j).  These rates are updated annually, 
generally as a direct result of congressional action, and VA 
is required to publish these annual updates.  See 38 C.F.R. 
§ 3.21 (2007) (providing that rates of compensation, 
dependency and indemnity compensation for surviving spouses 
and children, and section 306 and old-law disability and 
death pension, are published in tabular form in appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
regulations).

For example, the most recent change to the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2007 
(Act), Pub. L. No. 110-111 (HR 1284) (Nov. 5, 2007).  The Act 
increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2007.  Section 2 of the Act provided for an 
increase in the dollar amounts under 38 U.S.C.A. § 1114.

When certain additional specified facts are present, monthly 
disability compensation is paid at rates found at 38 U.S.C.A. 
§ 1114 (k)-(p), (r) and (s); these are referred to as 
payments involving special monthly compensation.  38 C.F.R. 
§ 3.350 (2007).  When a veteran has dependents, additional 
compensation is provided at rates found at 38 U.S.C.A. § 1115 
(West 2002).

This same procedure has been in effect for some time and, 
periodically, Congress mandates the monthly amount, and 
effective date for that amount, that VA will pay to a 
disabled veteran depending on the level of disability, number 
of dependants, if any, and any special monthly compensation. 
These changes are reflected at 38 U.S.C.A. § 1114(a)-(j), (r) 
and (s), and in § 1115.  There is no discretion authorized to 
the Secretary as to the amount to be paid.  Nor is there any 
discretion as to when the effective date for any increase in 
payments is authorized.  

The veteran argues through his attorney that he is entitled 
to compensation based on the statutory monthly rates that 
were effective on the date of the rating decision(s) that 
granted his claim for varying initial ratings for his 
service-connected bipolar disorder.  Specifically, in his 
notice of disagreement, dated in November 2005, he argues 
that the plain language of 38 U.S.C. § 1114(s) requires 
payment to the veteran of $2,573 as his, total monthly 
disability compensation and alleges that the award 
effectuated by the RO has been calculated in a manner 
inconsistent with the mandate of 38 U.S.C. § 1114(s).

This argument is devoid of merit and has no basis in statute, 
regulation, or established case law.  It, too, is significant 
that neither the veteran, nor his attorney, offers any 
citation as to legal authority or court precedent supportive 
of the argument advanced.  

Indeed, in two other cases in which the veteran's attorney 
represented other veterans, the United States Court for the 
Federal Circuit has found the argument to be without merit.  
Specifically, in Sandstrom v. Principi, 358 F.3d 1376, 1380 
(Fed. Cir. 2004), the Federal Circuit found this argument to 
fail as applied to retroactive compensation benefits 
resulting from clear and unmistakable error (CUE) in a prior 
decision.  In Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 
2006), the Federal Circuit further held that the precedent in 
Sandstrom applied to retroactive compensation benefits 
resulting from a grant of an original claim.

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran's attorney, also the attorney for the veteran in 
Sandstrom, argued that VA had erroneously calculated the rate 
of his retroactive benefits during the time period in 
question (from 1969 to 1996) by applying the monthly rate in 
effect for 1969, then increasing the monthly amount due by 
the amount authorized by statute during that time period.  
The veteran in Sandstrom asserted that the amount should have 
been calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.

This argument was rejected by the Federal Circuit which held 
that such an argument would be tantamount to reading the 
statute's incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression of a 
willingness to compensate veterans disadvantaged by a CUE in 
real, rather than nominal, dollars. This argument fails 
because 38 U.S.C.A. § 1114 does not address the issue of 
retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments.  Sandstrom, 358 
F.3d at 1380.

The Board finds that the facts of the instant case are 
clearly within the holdings of the Federal Circuit in 
Sandstrom and Matthews.  The veteran argues for a benefit 
that is not permitted under the law.  Notice is taken that 
the Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department and, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
38 U.S.C.A. § 7104(c) (West 2002).  In this case, it is 
evident that the law enacted by Congress provides no basis to 
award the veteran the benefit he seeks.

In view of the foregoing, the claim for payment of additional 
retroactive disability compensation based on the award of 
initial ratings for his service-connected bipolar disorder 
must be denied as a matter of law.  Sabonis, 6 Vet. App. at 
430 (where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board 
terminated).  


ORDER

Entitlement to additional retroactive disability compensation 
at the statutory monthly rates in effect on the dates of the 
December 2003 and August 2004 rating decisions, granting 
initial ratings for a service-connected bipolar disorder, is 
denied.




REMAND

The veteran through his attorney alleges that VA has breached 
its duties to notify and assist as to the issues presented 
involving his entitlement to initial ratings for his service-
connected bipolar disorder and to an earlier effective date 
for a 100 percent evaluation for his bipolar disorder and he 
seeks remand of this portion of his appeal.  Allegations are 
advanced that VCAA notice is lacking both as to substance and 
timeliness, which effectively prohibited the RO from 
undertaking necessary development.  Among the items of 
development reported to be needed are further medical input 
as to the degree of psychiatric impairment caused by the 
veteran's service-connected bipolar disorder prior to August 
25, 1992, as well as the retrieval of medical records, 
inclusive of a reported VA hospitalization for a three-to-
four-month period, currently not on file.  

With respect to the earlier effective date claim, it is 
pertinent to note that VA's General Counsel determined that 
the record in all RO decisions rendered on or after July 21, 
1992, will be deemed to include all pertinent VA medical 
evidence in existence on the date of the RO decisions, 
regardless of whether such evidence was actually in the 
record before the RO.  See VAOGCPREC 12-95.  (Emphasis 
added.)  Under Bell v. Derwinski, 2 Vet. App. 611 613 (1992) 
and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an RO's 
failure, in a decision rendered on or after July 21, 1992, to 
consider evidence which was actually or constructively in the 
record before it may constitute clear and unmistakable error 
(CUE) if it affected the outcome of the prior decision.  In 
this case, as the veteran's claim is for an effective date 
earlier than August 25, 1992, for the assignment of an 
initial rating of 100 percent for a bipolar disorder, there 
may be VA medical records relevant to the period from July 
21, 1992 to August 25, 1992.  

Review of the record fails to demonstrate that adequate VCAA 
notice has even been attempted in this case.  Also, it is 
noted that the claims folder does not include any records of 
hospitalization of the veteran at the VA Medical Center in 
Phoenix, Arizona, for an extended period, although there is 
shown to have been a VA hospitalization of the veteran at 
that facility for a 15-day period in September 1988.  Further 
clarification as to the dates of the claimed, multiple month 
hospitalization, as well as the its beginning date and 
location, are needed, prior to any further search for 
applicable treatment records.  As well, return of the file to 
the VA medical professional who examined the veteran in 2003 
for an opinion as to the severity of the veteran's bipolar 
disorder prior to August 1992 is deemed advisable.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159 (2007), 
the RO/AMC should undertake initial VCAA 
notification as to the veteran's claims 
for an initial rating in excess of 10 
percent for a bipolar disorder from 
January 17, 1987, to February 5, 1991, 
and in excess of 30 percent from February 
6, 1991, to August 24, 1992, and for an 
effective date earlier than August 25, 
1992, for a 100 percent rating for his 
bipolar disorder.  In particular, the 
veteran should be advised of what 
information and evidence are still needed 
to substantiate each of the claims he 
advances as part of this appeal, that 
evidence or information that VA will seek 
to provide, and that which the appellant 
is expected to provide.  Also, the 
appellant should be asked to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  

The appellant should be also advised that 
the RO or AMC must obtain any relevant VA 
or other government records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization. 

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran should be further informed of 
his right to seek separate or staged 
ratings for the period beginning January 
17, 1987, pursuant to the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate or staged ratings may be 
assigned for separate periods of time 
based on the facts found).  Also, he 
should be provided a detailed summary of 
the controlling rating criteria for a 
bipolar disorder, set forth at 38 C.F.R. 
§ 4.132, Diagnostic Code 9206, which were 
in effect prior to November 7, 1996.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) see also VAOPGCPREC 7-2003. 

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  By separate correspondence, the 
veteran should be asked to clarify the 
dates and location of all VA treatment 
received by him since January 17, 1987, 
for his bipolar disorder.  Included 
therein should be identifying data 
regarding a the claimed psychiatric 
hospitalization of the veteran at the VA 
Medical Center in Phoenix, Arizona, the 
duration of which he previously indicated 
was three to four months.  

Upon receipt of the foregoing, clarifying 
information from the veteran, any and all 
pertinent VA examination and treatment 
records, not already on file and, in 
particular, those compiled since January 
17, 1987, should be obtained for 
inclusion in the veteran's claims folder.  

3.  Thereafter, the report of a VA 
medical examination conducted on May 1, 
2003, at the VA's Medical Center in 
Phoenix, Arizona, by J. Tyler, must be 
returned to J. Tyler for the preparation 
of an addendum to his/her earlier report.  
Such may be accomplished by J. Tyler 
without the conduct of another 
psychiatric examination, but on the basis 
of a complete review of the claims 
folder.  In the event that J. Tyler is 
unavailable, the veteran should be 
accorded an additional VA psychiatric 
examination at the applicable VA medical 
facility in Arizona for evaluation of the 
nature and severity of his service-
connected bipolar disorder from January 
1987 to the present.  

The veteran's claims file must be 
furnished to J. Tyler or his/her designee 
for use in the study of this case, to 
include the records relating to the 
veteran's entitlement to disability 
benefits from the Social Security 
Administration and those pertaining to 
his earnings records in various prior 
years, and the author of the addendum 
should indicate whether the claims folder 
was in fact provided and reviewed.

Ultimately, J. Tyler or his/her designee 
should furnish a response to each of the 
following:  

(a)  What was the level of 
social and industrial 
impairment (i.e., mild, 
definite, considerable, or 
severe), resulting from the 
veteran's bipolar disorder 
during the periods from January 
17, 1987, to February 5 1991, 
and from February 6, 1991, to 
August 24, 1992?  What 
applicable scores on the Global 
Assessment of Functioning Scale 
would be for assignment during 
each such period?  

(b)  At what point in time, if 
any, prior to August 25, 1992, 
was the veteran's bipolar 
disorder manifested by active 
psychotic manifestations of 
such extent, severity, depth, 
persistence or bizarreness as 
to produce total social and 
industrial inadaptability?

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the issues of the veteran's 
entitlement to an initial rating in 
excess of 10 percent for a bipolar 
disorder from January 17, 1987, to 
February 5, 1991, and in excess of 30 
percent from February 6, 1991, to August 
24, 1992, and for an effective date 
earlier than August 25, 1992, for a 100 
percent rating for his bipolar disorder, 
should be readjudicated on the basis of 
all evidence on file and all dispositive 
legal authority.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with an appropriate 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


